MEMORANDUM **
O.J. Stanley appeals the district court’s ruling in favor of The Sands/Royal Pacific Resort, William Ofstad and Sandra Ofstad. Stanley argues that the court incorrectly excluded the testimony of two essential witnesses and made an erroneous finding of fact by discounting the testimony of two other witnesses.
Upon a full examination of the record, we find the district court did not abuse its discretion in excluding the testimony of Jackie and Carl Kirschner. Nor was the court’s Finding of Fact No. 7 clearly erro*716neous. Even if Roberta Null made the remark attributed to her, plaintiff provided no evidence linking the remark to a statement or policy decision made by William or Sandra Ofstad.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.